DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on March 16, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Drawings
The drawings are objected to because:
	Figure 2 does not comply with CFR 1.84(m, p) - shading of the figure reduces legibility; also the numbers, letters, reference characters are too small and regarding the words (e.g. compression chamber, etc.) such placement does not consistently match the reference numbers (e.g. 120, 130, etc.)
	Figure 3 does not comply with CFR 1.84(l) - the character of the lines, letters, numbers is not sufficiently dense/dark for adequate reproduction
	Figure 5 does not comply with CFR 1.84(l) - the character of the lines, letters, numbers is not sufficiently dense/dark for adequate reproduction
	Figures 6A, 6B do no comply with CFR 1.84(l, p) - the character of the lines, letters, numbers is not sufficiently dense/dark for adequate reproduction; numbers, letters, reference characters are too small
	Figure 7 does not comply with CFR 1.84(l) - the character of the lines, letters, numbers is not sufficiently dense/dark for adequate reproduction
	Figure 9 does not comply with CFR 1.84(l, p) - the character of the lines, letters, numbers is not sufficiently dense/dark for adequate reproduction; numbers, letters, reference characters are too small
	Figure 10 does not comply with CFR 1.84(m) - shading of the figure reduces legibility

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As to claims 1-13, although the prior art teaches various pumps for noncontact tonometry, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 1, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claims 14-17, although the prior art teaches various pumps for noncontact tonometry, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 14, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claims 18-20, although the prior art teaches various pumps for noncontact tonometry, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 18, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Luce (US 6,875,175); Siskowski et al. (US 6,616,609); Siskowski et al. (US 2003/0088171); Luce (US 6,159,148); Suzuki et al. (US 5,947,898); Luce (US 5,779,633); Kohayakawa (US 5,523,808); Schlossarczyk et al. (US 5,639,224); Kobayashi (US 5,299,573); Tomoda (US 5,048,526); Tomoda (US 4,770,181); Shimozato (US 2014/0257076); Dobashi (US 2013/0331679); Sagehashi (US 2008/0242966); Luce et al. (US 2003/0092979); Siskowski et al. (US 2003/0088170); Miwa (US 2002/0049373); Haraguchi (JP H07-16212) are cited as additional examples of non-contact tonometers and associated pumps. 

This application is in condition for allowance except for the following formal matters: see above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 26, 2022